Appeal from a decision of the Workmen’s Compensation Board, filed July 14, 1971, which disallowed a claim for compensation under the Workmen’s Compensation Law. Claimant, wife of the owner of the Belle Mar Restaurant, was attacked by a sentry dog in her own home on July 1, 1969. She contends that she was an employee of her husband and that part of her duties were to take care of the dog at her home, it being her custom to take the dog to the restaurant at closing time, leave him there and pick him up in the morning. The board’s decision that there was no employer-employee relationship is supported by substantial evidence. There was ample evidence from which the board could properly resolve the question of credibility against the claimant. The remainder of claimant’s contentions have been examined and found to be without merit. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Simons and Reynolds, JJ., concur.